Exhibit 10.3

Form for EOs

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (this “Agreement”) is made by and between
Farmers National Banc Corp. (the “Company”) and                  (the
“Executive”) effective as of the              day of             , 2013 (the
“Effective Date”).

WHEREAS, the Executive is currently employed by the Company or an Affiliate; and

WHEREAS, in order to induce the Executive to continue performing services for
the Company or Affiliate, the Company desires to provide the Executive with
certain severance benefits in the event the Executive’s employment with the
Company is terminated in connection with a Change in Control under the
circumstances described herein;

NOW, THEREFORE, in consideration of the mutual promises and agreement set forth
below, the Company and the Executive agree as follows:

 

1. Definitions. When used in this Agreement, the following terms will have the
meanings given to them in this Section unless another meaning is expressly
provided. When applying a definition, the form of any term or word will include
any of its other forms.

 

  (a) “Affiliate” means any entity with whom the Company would be considered a
single employer under Sections 414(b) or 414(c) of the Code, but modified under
any Code section relevant to the purpose for which the definition is applied.

 

  (b) “Board” means the Board of Directors of the Company.

 

  (c) “Business” includes, but is not limited to, the business of providing
financial, banking, insurance, investment, personal and commercial lending,
internet cash management and other similar services to individuals and
companies.

 

  (d) “Cause” means the occurrence of any one of the following events: (i) the
Executive’s commission of any intentional, reckless, or grossly negligent act
which may result in material injury to the goodwill, business or business
reputation of the Company or any Affiliate; (ii) the Executive’s participation
in any fraud, dishonesty, theft, conviction of or plea of guilty or nolo
contendere to a crime, or unethical business conduct; (iii) the Executive’s
violation of any of the covenants of this Agreement or any material written
policy, rule or regulation of the Company or the Affiliate that employs the
Executive; or (iv) the Executive’s failure to adequately perform the Executive’s
job duties or to follow lawful and ethical directions provided to the Executive,
which failure has not been cured in all material respects within 20 days after
receiving notice of such failure from the Company or the Affiliate employing the
Executive.



--------------------------------------------------------------------------------

  (e) “Change in Control” means the consummation of any of the following
transactions: (i) any person (as defined in the securities laws) becomes a
direct or indirect beneficial owner of securities of the Company or the
Affiliate employing the Executive representing 20% or more of the combined
voting power of the Company’s or Affiliate’s then outstanding securities; or
(ii) the Company or the Affiliate employing the Executive is merged or
consolidated with another entity, and as a result of such merger or
consolidation, less than 75% of the outstanding voting securities of the
surviving or resulting entity shall be owned in the aggregate by the former
shareholders of the Company or such Affiliate; or (iii) during any two
consecutive years during the term of this Agreement, individuals who at the
beginning of such period constitute the Board, cease for any reason to
constitute at least a majority thereof, unless the election of each director who
is not a director at the beginning of such period has been approved in advance
by directors representing at least two-thirds of the directors at the beginning
of the period. A Change in Control will only be deemed to have occurred if one
of the three above-listed scenarios occurs and, as a result thereof, the
Executive is not offered a position that is substantially similar to the
Executive’s position immediately prior to the transaction, in terms of duties,
responsibilities, compensation and benefits. Notwithstanding the foregoing, for
purposes of any payment that is subject to Section 409A of the Code (and for
which no exception applies), a Change in Control will be deemed not to have
occurred unless the events or circumstances constituting a Change in Control
also constitute a “change in control event” within the meaning of Section 409A
of the Code.

 

  (f) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (g) “Confidential Information” means any proprietary information relating to
the conduct of the business of the Company or an Affiliate, including the
Company’s or an Affiliate’s unique business methods and compilations of
information that has caused or continues to cause the Bank to enjoy a
competitive advantage over companies engaged in the same or a similar business,
including but not limited to the Company’s or an Affiliate’s methods of
operations, customer relations, customer lists, contacts, confidential price
policies and confidential price characteristics, lists of employees, vendors and
suppliers, confidential information relating to marketing plans, quotations and
contracts, order processing, procedures, purchasing and pricing methods and
procedures, supplies, personnel information, financial data, future business
plans, and the like.

 

  (h) “Good Reason” means the occurrence of any one of the following events:
(i) a material diminution of the duties, authority or responsibilities of the
Executive’s position; (ii) a reduction in the Executive’s base salary of more
than 20% of the annual rate; (iii) any change in the Executive’s principal place
of work which would increase the Executive’s commute by 50 miles or more from
the Executive’s current principal place of work; or (iv) a material breach by
the Company of its obligations under this Agreement, which failure has not been
cured in all material respects within 20 days after receiving written notice of
such failures from the Executive. Good Reason shall not have occurred unless the
Executive shall have provided the Company with at least 14 days advance written
notice of the condition constituting Good Reason after such condition first
occurs and such condition has not been cured within 30 days following receipt of
such notice.

 

2



--------------------------------------------------------------------------------

  (i) “Protection Period” means the six month period commencing prior to a
Change in Control or the twelve month period thereafter.

 

  (j) “Qualifying Termination” means the Executive’s termination of employment
by the Company, other than for Cause, or by the Executive for Good Reason. The
Executive shall not be eligible for the payments and benefits described in
Section 3 if the Executive’s employment is terminated by the Company or an
Affiliate for Cause, if the Executive terminates other than for Good Reason, or
if the Executive’s employment terminates due to the Executive’s death or
disability, even if such termination occurs during the Protection Period.

 

  (k) “Work Product” means any procedure, design feature, schematic, invention,
improvement, development, discovery, know how, concept, idea or the like
(whether or not patentable or registrable under copyright or trademark laws, or
otherwise protectable under similar laws) that the Executive may conceive of,
suggest, make, invent, develop or implement during the course of the Executive’s
employment with the Company or an Affiliate (whether individually or jointly
with any other person), relating in any way to the Business, and all physical
embodiments and manifestations thereof, and all patent rights, copyrights,
trademarks (or application therefore) and similar protections therein.

 

2. Eligibility. The Executive shall be eligible to receive the change in control
benefits described in Section 3 if the Executive experiences a Qualifying
Termination during the Protection Period.

 

3. Change in Control Benefits. If the Executive experiences a Qualifying
Termination, the Executive shall receive the following change in control
benefits:

 

  (a) Base Salary. A payment in an amount equal to two and one-half (2.5) times
the Executive’s annual base salary rate in effect immediately prior to the
Executive’s termination or, if greater, the rate in effect immediately prior to
the Change in Control, and prior to any reduction that gave rise to Good Reason,
if applicable.

 

  (b) Bonus.

 

  (i) A lump sum amount equal to two and one-half (2.5) times the average of the
annual incentive bonus paid to the Executive in the three years preceding
termination; and

 

  (ii) A pro rata incentive bonus for the year of termination (or, if the
Executive’s termination occurred prior to the Change in Control, for the year in
which the Change in Control occurred), in an amount determined by multiplying
the annual incentive that the Executive would have earned under the Company’s
annual incentive plan for the year in which the termination occurred, assuming
that performance had been attained at the “target” level as based on a
percentage of the Executive’s then-current base salary (or, if greater, the base
salary immediately prior to any reduction constituting Good Reason), by a
fraction, the numerator of which is the number of days elapsed during the
calendar year prior to the Executive’s termination and the denominator of which
is 365.

 

3



--------------------------------------------------------------------------------

  (c) Benefits. The Executive shall receive a lump sum payment in an amount
equal to 30 times the monthly COBRA premium payable by the Executive to continue
to receive health benefits at a level similar to which the Executive and the
executive’s spouse and dependents, if any, were participating immediately prior
to the Qualifying Termination in order to continue to receive such benefits
during the applicable COBRA coverage period.

 

  (d) Outplacement. A lump sum amount of $20,000 for reasonable outplacement
services.

Payment of the amounts described in this Section 3 shall be made within 60 days
following the Executive’s termination (or, if the Executive’s termination
occurred prior to the Change in Control, within 30 days following the Change in
Control), provided that the Executive executes (and does not revoke) a general
release and waiver reasonably acceptable to the Company, generally in the form
attached as Exhibit A hereto, before payment is to begin (and, if such 60 day
period would begin in one taxable year of the Executive and end in another
taxable year of the Executive, payment shall not commence until the second
taxable year, regardless of when the Executive executes the release).

 

4. Excess Parachute Payments and Other Limitations on Payment.

 

  (a) Excess Parachute Payments. Notwithstanding anything to the contrary in
this Agreement, if any payments or benefits paid or payable to the Executive
pursuant to this Agreement or any other plan, program or arrangement maintained
by the Company or an Affiliate would constitute a “parachute payment” within the
meaning of Section 280G of the Code, then the Executive shall receive the
greater of: (i) one dollar ($1.00) less than the amount which would cause the
payments and benefits to constitute a “parachute payment”, or (ii) the amount of
such payments and benefits, after taking into account all federal, state and
local taxes, including the excise tax imposed under Section 4999 of the Code
payable by the Executive on such payments and benefits, if such amount would be
greater than the amount specified in Section 4(a)(i), after taking into account
all federal, state and local taxes payable by the Executive on such payments and
benefits. Any reduction to any payment made pursuant to this Section 4(a) shall
be made consistent with the requirements of Section 409A of the Code.

 

4



--------------------------------------------------------------------------------

  (b) Regulatory Limitations. If any payments otherwise payable to the Executive
pursuant to this Agreement are prohibited or limited by any statute, regulation,
order, consent decree or similar limitation in effect at the time the payments
would otherwise be paid (a “Limiting Rule”): the Company (i) shall pay the
maximum amount that may be paid after applying the Limiting Rule; and (ii) shall
use commercially reasonable efforts to obtain the consent of the appropriate
agency or body to pay any amounts that cannot be paid due to the application of
the Limiting Rule. The Executive agrees that the Company shall not have breached
its obligations under this Agreement if it is not able to pay all or some
portion of any payment due to the Executive as a result of the application of a
Limiting Rule.

 

5. Executive’s Obligations. In order to receive the payments and benefits
described in Section 3 of this Agreement after a Qualifying Termination, the
Executive agrees to the following:

 

  (a) Non-Solicitation of Customers. During the Executive’s employment with the
Company or an Affiliate and for a period of 24 consecutive months thereafter,
the Executive shall not, directly or indirectly solicit Business from any
customers, clients or business patrons of the Company or an Affiliate who were
customers, clients or business patrons of the Company or an Affiliate at the
time of termination of the Executive’s employment.

 

  (b) Non-Solicitation of Employees. During the Executive’s employment with the
Company or an Affiliate and for a period of 24 consecutive months thereafter,
the Executive shall not, directly or indirectly employ or attempt to employ or
solicit for employment any other individual who is employed by the Company or an
Affiliate at the time of termination of the Executive’s employment.

 

  (c) Confidential Information. During the Executive’s employment with the
Company or an Affiliate, or during any period thereafter, the Executive shall
not directly or indirectly communicate or divulge any Confidential Information
relating to the Company or an Affiliate to any other person or business entity.
All records, files, plans, documents and the like relating to the Business of
the Company or an Affiliate, including but not limited to Confidential
Information which the Executive has or will prepare, use or come into contact
with shall remain the sole property of the Company or an Affiliate, shall not be
copied without written permission, and shall be returned immediately to the
Company or an Affiliate upon the Executive’s termination of employment with the
Company or an Affiliate, or at the request of the Company or an Affiliate at any
time. Further, the Executive shall not directly or indirectly use or disclose to
any other person or business entity any secret or Confidential Information of
the Company or an Affiliate without the prior written consent of an officer of
the Company or an Affiliate. The Executive further agrees to take all reasonable
precautions to protect against the negligent or inadvertent disclosure of the
secret or Confidential Information of the Company or an Affiliate to any other
person or business entity. If the Executive improperly uses or discloses any
secret or Confidential Information of the Company or an Affiliate, the Executive
understands that the Executive’s employment will be subject to termination for
Cause. The Executive also recognizes that all writings, illustrations, drawings
and other similar materials that embody or otherwise contain Confidential
Information which the Executive may produce or which may be given to the
Executive in connection with the Executive’s employment, are the property of the
Company or an Affiliate and it shall be the Executive’s obligation to deliver
the same to the Company or an Affiliate upon request, and upon termination of
the Executive’s employment with the Company or an Affiliate for any reason.

 

5



--------------------------------------------------------------------------------

  (d) Intellectual Property Rights. The Executive agrees and acknowledges that
all Work Product shall be the sole, exclusive and absolute property of the
Company or an Affiliate. All such Work Product shall be deemed to be works for
hire and the Executive assigns to the Company all rights, title and interest in,
to and under such Work Product, including but not limited to, the right to
obtain such patents, copyright registrations, trademark registrations or similar
protections as the Company or an Affiliate may desire to obtain. The Executive
shall immediately disclose all Work Product to the Company or an Affiliate and
agrees, at any time upon the Company’s or an Affiliate’s request and without
additional compensation, to execute any documents and to otherwise cooperate
with the Company or an Affiliate respecting the perfection of its rights, title
and interest in, to and under such Work Product, and in any litigation or other
controversy in connection therewith, all reasonable expenses incident thereto to
be borne by the Company or an Affiliate.

 

  (e) Non-disparagement. The Executive agrees that he or she will not knowingly
make any statement or take any action likely to disparage or have an adverse
effect on the Company’s business reputation; provided, however, that such
restriction will not prevent the Covered Executive from making any statement or
taking any action that is required by law.

In the event of a breach by the Executive of any covenant set forth in this
Section 5, the term of such covenant will be extended by the period of the
duration of such breach and such covenant will survive any termination of this
Agreement but only for the limited period of such extension. The restrictions
provided in this Section 5 are in addition to any restrictions on competition or
solicitation contained in any other agreement between the Company or an
Affiliate and the Executive. The provisions of this Section 5 constitute an
essential element of this Agreement, without which the Company would not have
entered into this Agreement. If the scope of any restriction contained in this
Section 5 is too broad to permit enforcement of such restriction to its fullest
extent, then such restriction will be enforced to the maximum extent permitted
by law, and the Executive hereby consents and agrees that such scope may be
judicially modified accordingly in any proceeding brought to enforce such
restriction.

 

6



--------------------------------------------------------------------------------

Notwithstanding any other remedy available, the restrictions described in this
Section 5 may be enforced by the Company, an Affiliate and/or any successor
thereto, by an action to recover payments made under this Agreement, an action
for injunction, and/or an action for damages. In the event the Company or an
Affiliate obtains a permanent injunction against the Executive after notice and
the opportunity to appear, the Executive shall be liable to pay all costs,
including reasonable attorneys’ fees, which the Company or an Affiliate may
incur in enforcing, to any extent, the provisions of this Agreement, whether or
not litigation is actually commenced and including litigation of any appeal
taken or defended by the Company or an Affiliate in any action to enforce this
Agreement and which affirms and/or results in a permanent injunction. Any
proceedings brought to enforce Section 5 of this Agreement shall be brought in
the courts of Mahoning County, Ohio and the Executive expressly waives any
objection or defense relating to jurisdiction or forum non-conveniens or similar
doctrine or theory. The Executive acknowledges and agrees that the remedy at law
for any breach of this Section 5 shall be inadequate, and that the Company or an
Affiliate shall be entitled to injunctive relief without bond. Such injunctive
relief shall not be exclusive, but shall be in addition to any other rights or
remedies which the Company or an Affiliate may have for any such breach. In
addition to the injunctive remedies described herein, the Executive acknowledges
and agrees that in the event of a final judicial determination against the
Executive with respect to an actual or threatened breach by the Executive of
this Section 5, the Company shall be entitled to withhold any remaining amounts
payments payable under Section 3 of this Agreement.

 

6. Miscellaneous.

 

  (a) No Mitigation. The Executive is not required to mitigate the amount of any
payment or benefit described in this Agreement by seeking other employment or
otherwise, nor will the amount of any payment or benefit hereunder be reduced by
any compensation that the Executive earns in any capacity after termination or
by reason of the Executive’s receipt of or right to receive any retirement or
other benefits after termination. Except as expressly provided in this
Agreement, the Executive’s right to receive the payments and benefits described
in this Agreement will not decrease the amount of, or otherwise adversely
affect, any other benefits payable to the Executive under any other plan,
agreement or arrangement between the Executive and the Company or any Affiliate.

 

  (b) Withholding. Payments under this Agreement shall be subject to withholding
of such amounts as the Company or the Affiliate employing the Executive
reasonably determines are required to be withheld with respect to any income,
wage or employment taxes imposed on such payment.

 

  (c) Assignment. The rights of the Executive under this Agreement may not be
assigned, transferred, pledged or encumbered except by will or by the applicable
laws of descent and distribution. The rights and obligations of the Company
under this Agreement will inure to the benefit of, and will be binding upon, the
successors and assigns of the Company. If the Company is at any time merged or
consolidated into, or with any other company, or if substantially all of the
assets of the Company are transferred to another company, the provisions of this
Agreement will be binding upon and inure to the benefit of the company resulting
from such merger or consolidation or to which such assets have been transferred,
and this provision will apply in the event of any subsequent merger,
consolidation or transfer.

 

7



--------------------------------------------------------------------------------

  (d) Governing Law. This Agreement will be construed in accordance with, and
pursuant to, the laws of the State of Ohio (other than laws governing conflicts
of laws).

 

  (e) Entire Agreement; Amendment. This instrument contains the entire written
agreement of the parties relating to the subject matter hereof, and the parties
have made no other agreement, representations or warranties relating to the
subject matter of this Agreement that are not set forth herein. This Agreement
may be amended only by mutual written agreement of the parties.

 

  (f) Captions; Severance; Counterparts. The captions of this Agreement will not
be part of the provisions hereof and will have no force or effect. The
invalidity or unenforceability of any provision of this Agreement will not
affect the validity or unenforceability of any other provision of this
Agreement. This Agreement may be executed in several counterparts, each of which
will be deemed to be an original and all of which together will constitute one
and the same instrument.

 

  (g) No Waiver. The failure of either party to insist in any instance on the
strict performance of any provision of this Agreement or to exercise any right
hereunder will not constitute a waiver of such provision or right in any other
instance.

 

  (h) Notice. All written communications provided for in this Agreement shall be
deemed to have been duly served when delivered by U.S. registered mail, return
receipt requested, postage prepaid, to the following addresses (or such other
address as either party may provide the other in writing):

If to the Company:

Farmers National Banc Corp.

20 South Broad Street

Canfield, Ohio 44406

Attn: Director of Human Resources

If to the Executive:

At the last address on file with the Company or the Affiliate employing the
Executive.

 

8



--------------------------------------------------------------------------------

  (i) Compliance with Section 409A of the Code. The parties intend that this
Agreement be subject to or exempt from the requirements of Section 409A of the
Code, as applicable, and this Agreement shall be interpreted, administered and
operated accordingly. For purposes of Section 409A of the Code, any reference to
the Executive’s termination of employment shall mean the Executive’s “separation
from service” (as such term is defined in Section 409A of the Code) and each
payment of compensation under the Agreement shall be treated as a separate
payment of compensation. Any amounts payable solely on account of an involuntary
termination shall be excludible from the requirements of Section 409A of the
Code, either as separation pay or as short-term deferrals to the maximum
possible extent. Nothing herein shall be construed as the guarantee of any
particular tax treatment to the Executive, and none of the Company or any
Affiliate, nor their respective boards of directors, officers or employees,
shall have any liability to the Executive arising from any failure to comply
with the requirements of Section 409A of the Code. Notwithstanding anything in
this Agreement to the contrary, if the Executive is a “specified employee”
(within the meaning of Treasury Regulations Section 1.409A-1(i) and as
determined under the Company’s policy for determining specified employees) on
the Executive’s date of termination and the Executive is entitled to a benefit
under this Agreement that is required to be delayed pursuant to
Section 409A(1)(2)(B)(i) of the Code, then such payment or benefit will not be
paid or provided to the Executive until the first business day of the seventh
month following the Executive’s termination or, if earlier, the date of the
Executive’s death.

 

  (j) Arbitration. Except as set forth in Section 5, any controversy or dispute
which arises in connection with the validity, construction, application,
enforcement or breach of this Agreement shall be submitted to final and binding
arbitration pursuant to the commercial arbitration rules of the American
Arbitration Association (the “AAA”). The fees and costs of arbitration (other
than attorney fees and costs) shall be borne equally by the parties. A neutral
arbitrator shall be jointly chosen by the parties from a list of arbitrators
provided by the AAA, and any arbitration under this Section 6(j) shall take
place in the Cleveland, Ohio office of the AAA. Judgment upon an award rendered
by an arbitrator under this Section 6(j) may be entered in any court of
competent jurisdiction.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first written above.

 

COMPANY By:     Title:     EXECUTIVE Signed:     Print Name:     

 

9



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

GENERAL RELEASE

This General Release (the “Agreement”) is made and entered into as of
            , 20    , by and between Farmers National Banc Corp. (the
“Company”), and              (the “Executive”) (collectively, the “Parties”).

ARTICLE I RELEASES, WAIVERS AND REVOCATION RIGHTS

1.01 Release. In consideration of receipt of the payments and benefits set forth
in Section 3 of the Parties’ Change in Control Agreement by and between the
Company and the Executive, effective as of             , 2013 (“CIC Agreement”),
the Executive does hereby fully and forever surrender, release, acquit and
discharge the Company, and its principals, stockholders, directors, officers,
agents, administrators, insurers, subsidiaries, affiliates, employees,
successors, assigns, related entities, and legal representatives, personally and
in their representative capacities, and each of them (collectively, “Released
Parties”), of and from any and all claims for costs of attorneys’ fees,
expenses, compensation, and all losses, demands and damage of whatsoever nature
or kind in law or in equity, whether known or unknown, including without
limitation those claims arising out of, under, or by reason of the Executive’s
employment with the Company or any Affiliate (as defined in the CIC Agreement),
the Executive’s relationship with the Company or any Affiliate and/or the
termination of the Executive’s employment relationship and any and all claims
which were or could have been asserted in any charge, complaint, or related
lawsuit. Without limiting the generality of the foregoing, the Executive
specifically releases and discharges, but not by way of limitation, any
obligation, claim, demand or cause of action based on, or arising out of, any
alleged wrongful termination, breach of employment contract, breach of implied
covenants of good faith and fair dealing, defamation, fraud, promissory
estoppel, intentional or negligent infliction of emotional distress,
discrimination based on age, pain and suffering, personal injury, punitive
damages, and any and all claims arising from any alleged violation by the
Released Parties of any federal, state, or local statutes, ordinances or common
laws, including but not limited to the Ohio Civil Rights Act, including all
provisions of the Ohio Revised Code concerning discrimination on the basis of
age, the Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act (“ADA” and “ADAA”)
or the Employee Retirement Income Security Act of 1974. This release of rights
is knowing and voluntary. The Company acknowledges that the Executive does not
release herein any rights or claims which may arise after the Effective Date of
this Agreement (as defined in Section 1.03 of this Agreement) nor any rights the
Executive has under the CIC Agreement, any rights the Executive may have
regarding the enforcement of the CIC Agreement, the Executive’s rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, or the
Executive’s rights to indemnification.

 

10



--------------------------------------------------------------------------------

1.02 Waiver of Right to Sue. Except for the Company’s promises and obligations
contained in the CIC Agreement, the Executive further agrees, promises and
covenants that neither the Executive, nor any person, organization, or any other
entity acting on the Executive’s behalf will file, charge, claim, sue or cause
or permit to be filed, charged or claimed, any action for damages or other
relief (including injunctive, declaratory, monetary relief or other) against the
Company, involving any matter occurring in the past up to the Effective Date of
this Agreement or involving any continuing effects of actions or practices which
arose prior to the Effective Date of this Agreement or the termination of the
Executive’s employment.

1.03 Older Workers’ Benefit Protection Act Waiver. The Executive has certain
individual federal rights, which must be explicitly waived. Specifically, the
Executive is protected by the ADEA from discrimination in employment because of
the Executive’s age. By executing this Agreement, the Executive waives these
rights as to any past or current claims. Notwithstanding anything else in this
Agreement, excluded from this Agreement are ADEA age claims that may arise after
execution of this Agreement. In connection with the releases in Section 1.01 and
waivers in Section 1.02 of any and all claims or disputes that the Executive has
or may have on the date hereof, the Executive makes the following
acknowledgements:

[1] By signing this Agreement, the Executive waives all claims against the
Released Parties for discrimination based on age, including without limitation,
any claim which arises under or by reason of a violation of the ADEA.

[2] In consideration of the releases, waivers and covenants made by the
Executive under this Agreement, the Executive will be receiving the payments and
other benefits in the amounts and manner described in Section 3 of the Parties’
CIC Agreement.

[3] The Executive represents and acknowledges that the Executive has consulted
with an attorney prior to executing this Agreement and the Executive has been
given a period of at least twenty-one (21) days within which to consider whether
or not to enter into this Agreement.

[4] The Executive understands that this Agreement shall be effective as of the
date on which the Executive signs the Agreement (“Effective Date”), provided
that the Agreement is not revoked by the Executive within seven days after the
Executive signs the Agreement. For a period of seven days after the Executive
signs the Agreement, the Executive has the right to revoke and/or cancel this
Agreement by the delivery of notice in writing of revocation and/or cancellation
to the Company. In the event that the Executive does not revoke and/or cancel
this Agreement during this period, this Agreement shall become effective on the
Effective Date. In the event that the Executive revokes this Agreement, the
Executive shall not be entitled to any of the consideration set out in Section 3
of the Parties’ CIC Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE 2 MISCELLANEOUS

2.01 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same Agreement. Facsimile signatures will have the same
legal effect as original signatures.

2.02 Applicable Law. To the extent not preempted by federal law, the provisions
of this Agreement will be construed and enforced in accordance with the laws of
the state of Ohio.

2.03 Headings. The descriptive headings in this Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement, as of
            , 20    .

FARMERS NATIONAL BANC CORP.

 

By:                                     
                                                               
Date signed:                                   
                                     Title:                                     
                                                            THE EXECUTIVE      
                                                                                
                            Signature      
Date signed:                                   
                                                                           
                                                                      Printed
Name      

 

12